820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven ROBINSON, Plaintiff-Appellant,v.Dewey SOWDERS; Edward E. Fountain; Sgt. R. Richardson; Lt.D. Bottoms; and Robert Wade, Defendants-Appellees.
No. 86-5372
United States Court of Appeals, Sixth Circuit.
June 19, 1987.

Before GUY and BOGGS, Circuit Judges, and WOODS, District Judge.*
PER CURIAM.


1
Plaintiff Robinson appeals from a summary judgment granted in favor of defendants in this pro se 42 U.S.C. Sec. 1983 litigation.  Plaintiff, an inmate at Northpoint Training Center, was the subject of disciplinary action by the prison's Adjustment Committee as the result of his conviction for loansharking.  Plaintiff claims he was denied due process.  Specifically, Robinson claims:  (1) that there was an insufficient showing of the informants' reliability; (2) that there was no evidence to support the finding of guilty; (3) that he did not have notice of the charges against him because the incident report did not describe an incident of loan-sharking; and (4) that the Committee failed to follow Correction's Policies and Procedures.


2
In the trial court on cross-motions for summary judgment, district Judge Johnstone considered each of these claims seriatim in a written opinion.  We conclude that Judge Johnstone's conclusions were correct and supported by the record and for the reasons set forth in his opinion, we AFFIRM.



*
 Honorable George E. Woods, United States District Court for the Eastern District of Michigan, sitting by designation